KEYSTONE MUTUAL FUNDS Keystone Large Cap Growth Fund Supplement dated December 9, 2011 to the Prospectus and Statement of Additional Information dated October 30, 2011 Effective December 9, 2011, Cornerstone Capital Management, Inc. (the “Adviser”) will be located at 3600 Minnesota Drive, Suite 70, Edina, MN 55435. Accordingly, all references to the Adviser’s previous address in the Prospectus and Statement of Additional Information are replaced with the new address, stated above. Please retain this Supplement with your Prospectus and Statement of Additional Information for future reference.
